COX, Judge
(dissenting in part and concurring in the result):
Except as to the result, I respectfully disagree with the majority opinions of this Court and of the Court of Military Review for three reasons.
First, I do not view Captain Garvin’s letter as “unlawful command influence.” I must recognize that it is extremely difficult to deal with this issue in light of the holding by the Court of Military Review
that the “judges of the Transatlantic Judicial Circuit perceived Chief Judge Garvin’s memorandum to Judge *207Henderson as an attempt by their military superior to superimpose his personal judgment, influenced at least in part by disgruntled convening authorities, over the exercise of their independent judicial responsibility and discretion.” [30 MJ at 1264]
We hold that Chief Judge Garvin’s memorandum became a vehicle for the transmission of unlawful command influence.
30 MJ 1254, 1266-67 (1990) (citations and footnote omitted). Nevertheless, from my vantage point as á former trial judge, I view it as a frank communication between a Chief Judge and a trial judge concerning the work of the judges in the Transatlantic Circuit of the Navy. In any event, “command influence” must be judged from the intent of the speaker, not from the perceptions of the recipient, unless the recipients are indeed influenced. United States v. Thomas, 22 MJ 388 (CMA 1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987). Here, the military judges obviously were not influenced.
Second, I do not subscribe to the theory that judges, even those who have life tenure, are deities. They are not above criticism. The question is, who does the criticizing? I believe that the office of the Chief Judge provides an appropriate position for dealing with the problems created by dissatisfied commanders or victims.
Dissatisfaction breeds contempt. Contempt breeds distrust. Distrust breeds circumvention. If we make it a federal crime, “unlawful command influence,” for dissatisfaction to be expressed, then the dissatisfied parties will try to find ways to deal with military justice outside the judicial system. In some societies, the citizens take law and order into their own hands when they lose respect for the judicial systems. It is a sincere tribute to the Judge Advocates General of the Armed Forces of the United States that they have convinced commanders and servicemembers alike that our military justice system works. It also is a tribute that our Government has provided a system that gives servicemembers a fair trial which, at the same time, responds responsibly to the needs of good order and discipline within the military services.
In my judgment, one major reason the system works so well is that Congress created a trial judiciary. It works because the judges are carefully selected, well trained, and receive good logistical and administrative support. It works because there is a Chief Trial Judge administering the system. I see no legal or ethical impediment to allowing the Chief Trial Judge to communicate with the members of the trial judiciary. If a judge or group of judges are not behaving responsibly, such as squandering travel money, planning poorly, or scheduling all trials in the glamour ports of the world, they need to be told to stop it. If they are rude, arrogant, and treat lawyers, witnesses, and court members with disrespect, they need to be told to stop it. If they are creating dissatisfaction in the military community, they need to know it. Contrarily, if a judge is doing a good job, managing his or her work well, it makes sense to pass on the good news. There is a major difference between “influencing” a judge’s decisions and “communication.”
Lastly, the chief judges of the military trial judiciaries are sitting judges. In addition to their administrative and supervisory responsibilities, they preside over courts-martial. They and all of the judges are bound by Codes of Conduct as well as the Uniform Code of Military Justice. Canon 1 of the ABA Code of Judicial Conduct includes this very simple statement, “An independent and honorable judiciary is indispensable to justice in our society.” A judge who lives by the Code cannot be unlawfully influenced by outside pressures. A good judge will accept criticism, reflect upon it, and hopefully render the best judgment possible, uninhibited by the dangers which lurk if his judgment does not please the community in which he must function. It is a very difficult job — and a very lonely job at times. I am not sure that words can express the feeling a judge has when he feels compelled to suppress the confession of a violent criminal, knowing that on the *208following Sunday morning at church, he will be sitting across the aisle from the victim’s family. We should not make it more difficult by cutting off the lifelines of communication between chief judges and the judges who serve with them.
The opinion of the court below and that of the majority of this Court contain many noble words and ideals; however, in my view, they represent an artificial and unreal world in which military judges simply do not operate. The solution to unlawful influence of military judges is not found in words; it is not found in creating tenure for them or isolating military judges from the world around them. The solution is found in selecting men and women of good character and integrity, persons who want to learn to do a good job, who want to make fair and just decisions, persons with sound judgment. I am satisfied that all of the military judges involved in this case, including Chief Judge Garvin, are such persons.